TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 9, 2015



                                     NO. 03-15-00260-CV


                                 Marcelino M. Gil, Appellant

                                                v.

         Rissie Owens, Chairperson, Texas Board of Pardons and Paroles, Appellee




        APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on April 10, 2015. Having reviewed

the record, it appears to the Court that appellant has failed to prosecute his appeal by paying or

making arrangements to pay for the clerk’s record. Therefore, the Court dismisses the appeal for

want of prosecution. The appellant shall pay all costs relating to this appeal, both in this Court

and the court below.